NUMBER 13-13-00568-CV

                               COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


                  IN RE GLORIA ARACELI LOEZA ACEVES


                     On Petition for Writ of Mandamus
               and Request for Emergency Temporary Relief.


                                       ORDER
                Before Justices Garza, Perkes, and Longoria
                             Per Curiam Order

       Relator, Gloria Araceli Loeza Aceves, filed a petition for writ of mandamus and

request for emergency temporary relief in the above cause on December 2, 2015.

Through this original proceeding, Aceves requests that this Court: (1) grant emergency

relief staying the trial court proceedings; (2) vacate the trial court’s September 11, 2015

order staying enforcement of the parties’ mediated settlement agreement; and (3) direct

the trial court to enter judgment on the mediated settlement agreement.

       The Court, having examined and fully considered the request for emergency

temporary relief, is of the opinion that the motion should be granted. The motion for
emergency temporary relief is GRANTED, and the trial court proceedings are ordered

STAYED pending further order of this Court, or until the case is finally decided. See TEX.

R. APP. P. 52.10(b) (“Unless vacated or modified, an order granting temporary relief is

effective until the case is finally decided.”).

        The Court requests that the real parties in interest, Paul James Hudson, Harry

Benjamin Swartout, and Arkoma Energy Services, or any others whose interest would be

directly affected by the relief sought, file a response to the petition for writ of mandamus

on or before the expiration of ten days from the date of this order. See id. R. 52.2, 52.4,

52.8.

        IT IS SO ORDERED.

                                                                      PER CURIAM




Delivered and filed the
4th day of December, 2015.




                                                  2